DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 5/5/2022.  Claims 1-11 were previously pending of which claims 3-4 have been canceled and the rest of the claims, except claim 10, have been amended.  Claim 12 has been newly added.  Accordingly, claims 1-2 and 5-12 are currently pending and examined below.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitation “control unit” lacks antecedent support due to removing the limitation from the base claim.  Correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (US 2019/0232955, hereafter “Grimm”) in view of Mishina et al. (US 2019/0027036, hereafter “Mishina”) and in further view of Sinusas et al. (US 2019/0225349, hereafter “Sinusas”). 
With respect to claim 1, Grimm discloses a method of operation of a vehicle that uses a vehicle sensor system that includes a plurality of sensors (e.g. ¶¶ 7-9, 26 and 39, “on-board sensors, cameras”), the method comprising: based on sensor data provided from a subset of the plurality of sensors of the vehicle sensor system (Fig. 1, 124), which sensor system is connected to a processor (Fig. 1 and ¶¶ 33-35), the processor identifying presence of an emergency situation (¶ 87); and in response to the identification of the presence of the emergency situation (e.g. ¶39, dynamic brake support in emergencies): the processor determining that one or more of the plurality of sensors were not included in the subset and were uninvolved in the identification of the emergency situation  (¶91, i.e. reallocating resources by, for example, reducing loop times for the sensors not directly involved such as rear or sides, i.e. lower weight is given . Also, alternatively, or in addition, algorithm used for analyzing sensors facing a particular side of the vehicle 120 is changed to an algorithm that uses lesser computational resources and ¶¶ 66-67, i.e. historical data are considered); based on the determination, the processor modifying the vehicle sensor system into a modified state by reducing respective weightings assigned to the one or more of the plurality of sensors with respect to consideration of their respective portions of further output sensor data of the vehicle sensor system, reducing respective scanning ranges of the one or more of the plurality of sensors for producing their respective portions of the further output sensor data, and/or reducing respective power of the one or more of the plurality of sensors for producing their respective portions of the further output sensor data  (¶91, i.e. reallocating resources by, for example, reducing loop times for the sensors not directly involved such as rear or sides, i.e. lower weight is given . Also, alternatively, or in addition, algorithm used for analyzing sensors facing a particular side of the vehicle 120 is changed to an algorithm that uses lesser computational resources); the processor obtaining the further output sensor data from the vehicle sensor system in the modified state (¶91); the processor evaluating the further output sensor data  to select a reactive action for minimizing an accident risk of the vehicle in the emergency situation (¶ 87); and the vehicle performing an evasive driving and/or braking maneuver under control of the processor according to the selected reactive action  (e.g. ¶¶ 77 and 84).
Grimm does not expressly disclose reducing respective scanning ranges of the one or more of the plurality of sensors for producing their respective portions of the further output sensor data.  However, Mishina, in the same field of invention, teaches these limitations (e.g. ¶113).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mishina into the invention of Grimm in order to better appropriate resources as also outlined in ¶ 113 of Mishina (i.e. “the load of a determination process for the driving action can be mitigated by limiting the range for search when determining the driving action of the subject vehicle V1 and it is therefore possible to reduce the time for the process and prevent the occurrence of a delay of the process”). 
Grimm does not expressly disclose reducing respective power of the one or more of the plurality of sensors for producing their respective portions of the further output sensor data.  However, such concept is well known in the art.  For example, Sinusas, in the same field of endeavor, teaches these limitations (e.g. ¶¶ 3-9).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sinusas into the invention of Grimm to more effectively appropriate resources as also outlined in ¶ 2 of Sinusas (i.e. meeting the required needs without adding to cost and complexity.  It is readily appreciated that if some power consumers, e.g. sensors, are not critical in operation of the vehicle reducing their consumption would improve the overall efficiency of the system).
With respect to claim 2, Grimm further discloses wherein the reactive action is stored in a memory of the control unit (e.g. ¶¶ 35, 77 and 84, memory 144 in Fig. 1).
With respect to claim 5, Grimm further discloses wherein the modifying is performed by the reduction of the respective weightings (e.g. ¶91, reducing loop times for the sensors not directly involved such as rear or sides, i.e. lower weight is given).
With respect to claim 6, Grimm further discloses in response to the identification of the presence of the emergency situation, outputting a warning by activating a flashing light system, a hazard light system, an acoustic warning system, or an electronic warning via a Car-2-X communications link (e.g. ¶¶ 38 and 88). 
With respect to claim 7, Grimm does not expressly disclose wherein the modifying is performed by the reduction of the respective power of the one or more of the plurality of sensors. Nevertheless, Sinuses, in the same field of endeavor, teaches these limitations (e.g. ¶¶ 3-9).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sinusas into the invention of Grimm to more effectively appropriate resources as also outlined in ¶ 2 of Sinusas (i.e. meeting the required needs without adding to cost and complexity.  It is readily appreciated that if some power consumers, e.g. sensors, are not critical in operation of the vehicle reducing their consumption would improve the overall efficiency of the system).
With respect to claim 8, Grimm does not expressly disclose wherein the modifying is performed by the reduction of the respective scanning ranges of the one or more of the plurality of sensors.   However, Mishina, in the same field of invention, clearly teaches these limitations (e.g. ¶113).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mishina into the invention of Grimm in order to better appropriate resources as also outlined in ¶ 113 of Mishina (i.e. “the load of a determination process for the driving action can be mitigated by limiting the range for search when determining the driving action of the subject vehicle V1 and it is therefore possible to reduce the time for the process and prevent the occurrence of a delay of the process”).
With respect to claims 9 and 11, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 9 and 11 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 9 and 11 are also rejected over the same rationale as claim 1. 
With respect to claim 10, Grimm further discloses wherein processor is a vehicle-internal or vehicle-external control unit that is connected to the sensor system in a wire-conducted or wireless manner via a communications unit (Fig. 1 and ¶¶ 33-35).
With respect to claim 12, Grimm discloses a method of operation of a vehicle that uses a vehicle sensor system that includes a plurality of sensors (e.g. ¶¶ 7-9, 26 and 39, “on-board sensors, cameras”), wherein the plurality of sensors include at least one first sensor configured to detect a region in front of the vehicle (¶ 53, e.g. front RADAR or LIDAR) and at least one second sensor configured to detect a regions behind the vehicle (¶ 91, e.g. rear), the method comprising: based on sensor data provided from the at least one first sensor, which sensor system is connected to a processor, the processor identifying presence of an object in front of the vehicle causing an emergency situation  (¶ 87); and in response to the identification: the processor determining that the at least one second sensor was uninvolved in the identification  (¶ 91); based on the determination, the processor modifying the vehicle sensor system into a modified state by reducing respective weightings assigned to the at least one second compared to respective weightings assigned to the at least one first sensor with respect to consideration of their respective portions of further output sensor data of the vehicle sensor system, reducing respective scanning ranges of the at least one second sensor for producing their respective portions of the further output sensor data, and/or reducing respective power of the at least one second sensor for producing their respective portions of the further output sensor data  (¶91, i.e. reallocating resources by, for example, reducing loop times for the sensors not directly involved such as rear or sides, i.e. lower weight is given . Also, alternatively, or in addition, algorithm used for analyzing sensors facing a particular side of the vehicle 120 is changed to an algorithm that uses lesser computational resources); the processor obtaining the further output sensor data from the vehicle sensor system in the modified state; the processor evaluating the further output sensor data to select one of a plurality of reactive actions for minimizing an accident risk of the vehicle in the emergency situation, the evaluation including determining, for each of the plurality of reactive actions and based on the respective portions of the further output sensor data of the at least one second sensor (¶ 87), whether objects are present behind the vehicle that are expected to impact the respective reactive action; and the vehicle performing an evasive driving and/or braking maneuver under control of the processor according to the selected reactive action (¶ 91).
Grimm does not expressly disclose reducing respective scanning ranges of the one or more of the plurality of sensors for producing their respective portions of the further output sensor data.  However, Mishina, in the same field of invention, teaches these limitations (e.g. ¶113).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mishina into the invention of Grimm in order to better appropriate resources as also outlined in ¶ 113 of Mishina (i.e. “the load of a determination process for the driving action can be mitigated by limiting the range for search when determining the driving action of the subject vehicle V1 and it is therefore possible to reduce the time for the process and prevent the occurrence of a delay of the process”). 
Grimm does not expressly disclose reducing respective power of the one or more of the plurality of sensors for producing their respective portions of the further output sensor data.  However, such concept is well known in the art.  For example, Sinusas, in the same field of endeavor, teaches these limitations (e.g. ¶¶ 3-9).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sinusas into the invention of Grimm to more effectively appropriate resources as also outlined in ¶ 2 of Sinusas (i.e. meeting the required needs without adding to cost and complexity.  It is readily appreciated that if some power consumers, e.g. sensors, are not critical in operation of the vehicle reducing their consumption would improve the overall efficiency of the system).
Response to Arguments
Applicant’s amendments to the claims have properly overcome the previous rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 and thus they have been withdrawn.
With respect to the art-based rejections, Applicant’s arguments (pages 11-18 of the remarks) have been carefully considered, but they are not persuasive.  Applicant sole argument with respect to the alleged deficiency of Grimm appears to be related to historic reliance of the claimed invention on previous sensor measurements (e.g. “which sensors previously impacted” and “prior identification”, page 8 of the Remarks).  This argument is not persuasive since the alleged historic aspect is not positively recited in the claims.  Applicant is reminded that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced MicroDevices Inc., 7 USPQ2d l 064.  Moreover, even if, arguendo, one interprets the claims more narrowly such that they recite this allegedly included historic aspect, Grimm also discloses such arrangement as noted in the rejections above (e.g. ¶¶ 66-67, i.e. weighted properties are based on sensors and historic measurements).  Therefore, this argument is not persuasive.
With respect to the newly added limitations of “power consumption,” these features are addressed in view of the new obviousness rejections above.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.

Conclusion 
Applicants’ arguments with respect to the rejection of the independent claims have been fully considered but they are not found to be persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Also, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/            Primary Examiner, Art Unit 3669